Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 2-3 Aug. 1822
				
				August 2 We last night paid our intended visit to the Masonic Hall and were received by the Grand Master with great politeness—We found the gas lights burning which I am informed was a special favour—The Grand Lodge is very handsome, the decorations showy and the Seat of the Grand Master placed on a sort of throne supported by pillowsand an arched dome—Having had the honour of being seated in this Chair I shall claim the right of being at least an honorary Member of this Society without aiming at a knowledge of their secret mysteries—There are two smaller chambers which they call the chapter Rooms which are also handsome; but much plainer than the Hall—The Upper one is in the gothic style; the Ceiling being Arched and richly carved which gives it a solemn air more especially as the light is only admited from a small Cupola  in the center of the Dome. At the Upper end of the Hall there were raised Seats on which were placed Mitres and Croziers; and three veils were suspended from the Ceiling dividing the Hall into three distinct compartments; as they are of three different colours they are I presume intended to classify the different ranks of the order—From the great Hall the large folding doors open into the Banqueting rooms, which however the Grand Master told me had not been used for that purpose by the order to which he belonged for seven years—On the Tables were displayed the different Aprons and belts of the Order; and on the Tables in the Hall the Emblems of the Society—I did not feel myself entitled to ask how many members there were or any other questions concerning the Mason’s, lest I should be thought indiscreet—The Building was destroyed by fire and the New Building is now displayed to the publick, four times a year—It is altogether in the Gothic taste in front, but the sides which are of common red brick injure its appearance very much—We went to the top of the House to see the prospect which is not very inviting; but I was determined notwithstanding my horror of Staircases, to go through the whole ceremony—Mr. Keating was good enough to accompany us—Were I a Mason I should have given a better description—My Brother has a bad sore throat, but I hope it will be nothing serious—He appears to be very subject to it. Poor Mrs. Weston did not live to go farther than Trenton The account of her death came last night—Is Mr. Frye coming this way? if he is we can go on to Boston together—He told me before I left Washington that he must visit Fryeburg this Summer—If he should come tell Elizabeth to send me the peruke that Mrs. de Neuville brought from Paris carefully rolled up, and put into the little box in which is came from France—Mr. Paul brought the younger branches of his family to see us—He has a very pretty daughter about sixteen names Appolina—Mr. Dix sat an hour with us and I was much surprized at a visit from Mr. Meigs, who told me he left you well though looking very thin on Monday—He says you bathe too much, and I am a little afraid it is so as this is an excess to which you have been tempted formerly, which produced the same consequences—It is said the fever is at New York—The board of health endeavours to quibble about it, but it matters very little whether it is a billious or yellow fever, provided its effects are the same—This City is very healthy hitherto—The Country fever as they term it is however a little threatening—Can you conceive any thing more ridiculous than John Randolph—If his insanity was doubtful before, it can be so no longer—You I suppose have been watching for the eclipse? I saw it and although I had read of it not an hour before, it so thoroughly escaped my memory that I took it for a common halo round the Moon—and very wisely prophecied bad weather—so much for an ill regulated head or rather mind—Mr F Hopkinson and Mr. Keating have just left us. They had no news excepting that we are likely to have a Mr. Baldwin in Congress, who is fully equal to my amiable Orator Mr. Holland of N. C. The next Congress will no doubt prove a sphere worthy of such powers—The Negroes here imitating their betters have thought proper to have a Church quarrel, and the neighbourhood has been in much bustle great part of the day—As we are immediately in the vicinity of the Jail, we often see the poor miserable wretches safely lodged—August 3 We are threatened with a terrible hot day of the worst kind—But my brother is better—Mr Meigs was so kind as to encourage him very much yesterday; but his spirits are wretched within the last day or two, and I cannot think to what cause to attribute it—I do not like this account of your growing so thin, and feel much more inclined to return home than to go to Boston, which I candidly confess is altogether disagreeable to me, much as I wish to see my Children, and your father—The great kindness, with which I am always received is certainly gratifying to me; but there are circumstances which make such a visit very painful without you—You say you have written me the reasons why you cannot make this journey—You told me in one of your Letters that it was the answer to Mr Russell which occupied you; now this being done, what should prevent you from leaving Washington for a time? Your health requires it—and it would be advantageous in every respect—You will say I teaze you! But it is understood that teazing is the best way to carry a point at Washington—
				
					
				
				
			